Citation Nr: 1722384	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a balance disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1985 to February 1986. She also had service in the Army National Guard from September 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

The Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ) in March 2009. A transcript of the hearing was prepared and associated with the claims file. Since the VLJ who conducted the March 2009 hearing is no longer at the Board, and because the law requires the VLJ who conduct the hearing on appeal participate in the decision, in January 2016 the Board sent a letter to the Veteran to afford her an additional hearing. The Veteran submitted no response within the 30 day response period. Thus, the Board will proceed with a decision.

The Board remanded this matter in May 2009, June 2011, December 2012, July 2013, and, most recently, in March 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2016, continued to deny service connection for the Veteran's claimed balance disorder.


FINDING OF FACT

The Veteran's balance disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The balance disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its March 2016 remand directives. National Guard records from September 1984 to July 2005 were associated with the claims file, including a memorandum of periods of ACDUTRA and inactive duty training (INACDUTRA). A VA examination was conducted in February 2017 to determine the nature and etiology of the Veteran's claimed balance disorder.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.5(a), (d). When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during a period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim. See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran testified at her March 2009 Travel Board hearing that she suffered from a punctured ear and other ear symptoms, such as an ear infection. It was her belief that these ear disabilities were caused by service, and that the ear disabilities were the cause of her balance disorder.

A rating decision in December 2015 denied service connection for an ear disability. Because the Veteran's ear disability was not found to be related to service, the Veteran's balance disorder cannot be secondarily service connected to an ear disability.

Despite the Veteran's assertion that her balance disorder was secondary to an ear disability, the Board will analyze whether the Veteran can be granted service connection for a balance disorder on a direct basis.

The first element required for service connection is a current disability. At a February 2017 VA examination, the examiner, after a review of the file, did not find that the Veteran had a history of a diagnosis for a balance disorder. Furthermore, the examiner reported no objective evidence of a balance disorder at the time of the examination. The examiner indicated the Veteran was vague in reporting her symptoms at the examination, and at the time of the examination, she was asymptomatic of a chronic balance disorder.

However, private treatment records following the Veteran's motor vehicle accident in July 2003 indicate the Veteran had vestibular dysfunction following the accident causing instability and putting the Veteran at a high risk of falling. October 2003 private therapy notes that while the dizziness was not as bad, she continued to experience symptoms when going from a supine to a standing position, while in elevators, or after moving too quickly. At a follow-up appointment in February 2004, the private treatment records indicate the Veteran's balance was below standard, despite improvement since the July 2003 accident. The treating physician indicated the Veteran had a permanent vestibular disability requiring consistent work to reorient the brain to unbalanced sensory information. The Board finds this is competent and credible evidence of a continuing, chronic balance disorder during the appeal period.

The second requirement for service connection is an in-service incurrence or aggravation of the injury. The Veteran's July 2003 accident did not occur during a period of ACDUTRA or INACDUTRA, and therefore, this incident is not considered an in-service incident or injury. 

The Veteran's service treatment records indicated the Veteran was prescribed medication for nausea and dizziness in October 2002, and in January 2003 the Veteran reported dizziness and fainting spells that she described as vertigo. However, the February 2017 VA examiner noted there was no indication in the record that these symptoms were chronic, and there are no other treatment records indicating the Veteran continued to report any symptoms related to a balance disorder until her July 2003 accident. Therefore, the examiner concluded that the October 2002 and January 2003 notations are less likely than not related to any current symptoms of a balance disorder.

The VA examiner in February 2017 opined it was less likely than not that the Veteran's reported symptoms of a balance disorder incurred in or were aggravated by active service. Furthermore, the VA examiner opined, and service treatment records support, that there was no evidence any symptoms of a balance disorder were aggravated by any period of ACDUTRA or INACDUTRA. There is no competent evidence that refutes this finding.  The Veteran's allegations of having a balance disorder that is related to service are not competent to provide the necessary nexus, or, at a minimum, are outweighed by the February 2017 VA examiner.

After reviewing all available evidence, the preponderance of the evidence is against a finding that the Veteran's balance disorder was caused or aggravated by active service, and, as a result, service connection for a balance disorder is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.



ORDER

Entitlement to service connection for a balance disorder is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


